Citation Nr: 1642234	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-21 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses at Kingston Hospital from October 6 to 28, 2011.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to February 1978.  He died in July 2014.  The appellant is the private hospital that provided treatment for him from September 29, 2011, to October 28, 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from determinations by the Department of Veterans Affairs (VA) Medical Center (MC) in Albany, New York, which found that the appellant was entitled to payment or reimbursement of the medical expenses incurred on behalf of the Veteran at their facility from September 29 to October 6, 2011, but not the subsequent period.

The record reflects the appellant had requested a hearing before a Veterans Law Judge (VLJ) of the Board as part of this appeal.  However, the appellant withdrew this request in February 2016.  See 38 C.F.R. § 20.704(e) (2015).


FINDINGS OF FACT

1.  The Veteran was in receipt of a 100 percent rating due to service-connected disability at the time of the private hospitalization from September 29 to October 28, 2011; such rating had been in effect since August 1982.

2.  Payment or reimbursement of the cost of private medical care from September 29 to October 28, 2011, was not authorized in advance by VA. 

3.  The medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and probative evidence of record reflects the Veteran's emergency continued for the full hospitalization period through his discharge on October 28, 2011.

4.  For the period from October 6 to 28, 2011, VA or other Federal facilities were not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses at a Kingston Hospital from October 6 to 28, 2011, are met.  38 U.S.C.A. §§ 5107, 1728 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant payment or reimbursement of unauthorized medical expenses at Kingston Hospital from October 6 to 28, 2011, herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations, if applicable, or the notice provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R Part 17.

In adjudicating a claim for reimbursement of medical expenses, the Board must first make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received in a private facility.  See 38 U.S.C.A. 
 § 1703(a); 38 C.F.R. § 17.54.  Here, the Board notes the evidence fails to show that the treatment provided to the Veteran during the private hospitalization from September 29 to October 28, 2011, was preauthorized.  Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52 (a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  In this case, there is no indication that the Veteran was receiving medical care at VA at the time the need for his treatment arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the treatment received at the private hospital was unauthorized by VA.  However, in cases where VA did not give prior authorization for non-VA medical care, a claimant may seek reimbursement under 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725.

Under 38 U.S.C.A. § 1728, payment or reimbursement of the expenses of care not previously authorized, in a private or public hospital not operated by VA, may be paid when the Veteran received care for: (a) an adjudicated service-connected disability; (b) nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  38 U.S.C.A. § 1728 (a)(2); 38 C.F.R. § 17.120 (a).  In addition, the care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and VA or other Federal facilities were not feasibly available, and an attempt to use them before hand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120.  Further, 38 C.F.R. § 17.121 provides that claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be provided for any period beyond the date on which the medical emergency ended.  The regulation provides that an emergency shall be deemed to have ended at the point when a VA physician has determined that, based on sound medical judgment, a veteran: (a) who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability, or (b) who received emergency medical services, could have reported to a VA medical center for continuation of treatment for the disability.

In this case, the Veteran was in receipt of a 100 percent rating due to service-connected disability at the time of the private hospitalization from September 29 to October 28, 2011.  Further, this rating had been in effect since August 1982.  Therefore, the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 are applicable to this case.

The Board notes that it has already been determined the appellant was entitled to payment/reimbursement of the medical expenses incurred on behalf of the Veteran at Kingston Hospital from his admission on September 29, 2011, to October 6, 2011.  In other words, there is no dispute the initial medical services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  As such, the issue in this appeal is whether the Veteran's emergency continued from October 6 through his discharge on October 28, 2011.

The Board observes that there is competent medical evidence which both supports and refutes a finding the Veteran's medical emergency continued from October 6 through October 28, 2011.  For example, a July 2012 opinion from a VA clinician found that the services provided were consistent with those provided by VA, and that the Veteran could have been transferred in an ambulance.  However, the appellant provided opinions in April 2012 and June 2012 that concluded the Veteran was not medically stable for such a transfer.  The June 2012 opinion provided details for each day of the private hospitalization as to why this was the case.  Moreover, the April 2012 opinion also included a summary of the private hospital's communication with VA in an effort to affect such a transfer, but indicates either space or the necessary medical services were not available during the pertinent period.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board may also take into account the hospital's self-interest in assessing the weight to be accorded to its opinions on this matter.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (although the Board must take a physician-veteran's opinions into consideration, it may consider whether self-interest may be a factor in making such statements, even if the veteran himself is a health care professional); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (the Board may consider self interest in evaluating the testimony of claimants).

In this case, the Board finds there is nothing in the record to doubt the competency of any of the clinicians who evaluated this case to provide a medical opinion.  Further, the record reflects they were familiar with the nature of the medical condition that resulted in the Veteran's hospitalization from September 29 to October 28, 2011, and the treatment provided during this period.  Moreover, none of these opinions was expressed in speculative or equivocal language.  The respective opinions were also supported by stated rationale.  Although the Board recognizes the appellant's self-interest in offering the foregoing opinions, it also notes that the rationale provided appears consistent with the pertinent medical records from this hospitalization.  Consequently, the Board must conclude that the competent medical evidence is in equipoise on the issue of whether the Veteran's medical condition had stabilized to the point he could have been transferred during the period from October 6 to 28, 2011.  The Board reiterates that the law mandates resolving reasonable doubt in favor of the claimant in such circumstances.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

Further, it does not appear that the VAMC has expressly disputed the appellant's account, as expressed in the April 2012 opinion, that VA had communicated that the space or the necessary medical services for the Veteran were not available during the pertinent period.  As such, even though the July 2012 VA medical opinion stated the services provided were consistent with those at a VA facility, these communications reflect the Veteran could not have been transferred as such a facility was not feasibly available.

In view of the foregoing, the Board finds that the probative evidence of record reflects the Veteran's emergency continued for the full hospitalization period through his discharge on October 28, 2011, and that VA or other Federal facilities were not feasibly available during the Veteran's hospitalization at Kingston Hospital.  Therefore, payment or reimbursement for medical expenses incurred during this period is warranted pursuant to the provisions of 38 U.S.C.A. § 1728.  As this represents a complete grant of the benefits sought on appeal, the Board need not address the applicability of 38 U.S.C.A. § 1725 to this case.


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses at Kingston Hospital from October 6 to 28, 2011, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


